Citation Nr: 1403152	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board's December 2012 Board decision remanded the issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) for additional development.  Review of the claims file does not reflect that this development has been completed or that the issue is otherwise ripe for appellate review.  Accordingly, it is not before the Board at this time.

The December 2012 Board decision also granted, ultimately, a 30 percent rating but no greater for posttraumatic stress disorder (PTSD) for the entire appeal period.  Consequent to agreement by the parties as set forth in an August 2013 Joint Motion for Partial Remand (Joint Motion), the appeal was remanded to the Board. 

A letter was sent to the Veteran and his representative on September 27, 2013, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Joint Motion's directives.  The Veteran responded in December 2013, indicating he had no further evidence to submit and requested that his appeal be readjudicated immediately.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the August 2013 Joint Motion, the parties agreed that the Board's December 2012 decision, which granted a 30 percent rating for the Veteran's PTSD, did not adequately address why the findings in the September 2006 and March 2010 VA examination reports did not warrant the assignment of a 50 percent or higher rating.

Review of the record, however, reveals that additional development must be completed before the Board can revisit this evidence in a new appellate decision.  Specifically, review of the record reveals that the Veteran notified VA in May 2011 that he continued to receive treatment at a VA medical facility for his PTSD, and the record does not reflect that the Veteran stopped receiving such treatment.  As such, because VA treatment records dated after July 2011 are not associated with the claims file, on remand, an effort should be made to obtain any outstanding records.  To that end, the Veteran must afforded the opportunity to submit relevant lay evidence, to further document his PTSD symptomatology.

Further, the record reflects that the Veteran's last VA examination was conducted in March 2010, nearly four years ago.  Although this remand seeks to obtain outstanding VA treatment records, it is unknown to the Board whether these will adequately document the Veteran's PTSD symptoms since that last examination.  Accordingly, because the clinical findings of that examination are potentially outdated, on remand, an additional VA examination should be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Accordingly, the appeal is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain all outstanding VA treatment records relating to treatment of the Veteran's PTSD from July 2011 to present.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the frequency or severity of the Veteran's PTSD symptoms.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.

4.  Readjudicate the Veteran's claim for a higher rating for his PTSD and thereafter reconsider his TDIU claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

